Citation Nr: 1220634	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-46 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1945.  He died in May 2007.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In May 2012, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  After the hearing, the appellant submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).
  
A review of Virtual VA reveals no additional pertinent records.


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as advanced pulmonary fibrosis.  No significant conditions contributing to death but not resulting in the underlying cause were listed.

2.  At the time of the Veteran's death in May 2007, service connection was in effect only for duodenal ulcer (rated as 20 percent disabling).

3.  Pulmonary fibrosis was not present in service or for many years thereafter, and there is no competent evidence otherwise suggesting a link between pulmonary fibrosis and service or service-connected disability.

4.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim for Disability and Indemnity Compensation (DIC) benefits for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the appellant with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of her claim as well as Hupp-compliant notice, by letters mailed in January 2008 and March 2009.

After issuance of the March 2009 letter, and opportunity for the appellant to respond, the December 2009 Supplemental Statement of the Case reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection for the cause of the Veteran's death.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the claim is a transcript of the appellant's May 2012 Board hearing, as are various written statements provided by the appellant, and by his representative, on her behalf.  

The Board also finds that no addition RO action to further development the record in connection with the claim herein decided is warranted.  In this regard, the Board acknowledges that the claims file has not been reviewed by a VA physician to obtain an opinion regarding the etiology of the Veteran's cause of death.  However, the Board has determined that an examination to determine etiology is not required in this case because the medical evidence currently of record is sufficient to decide the claim and there is no reasonable possibility that such an examination would result in evidence to substantiate the claim.  In this regard, the Board notes that-as will be discussed in further detail below-the medical evidence of record does not even suggest that the Veteran's death was due to service-connected disability or that a disability of service origin caused or contribute substantially or materially to the Veteran's death.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.
  
II.   Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

As reflected on the death certificate, the Veteran died in May 2007 from advanced pulmonary fibrosis.  No significant conditions contributing to death but not resulting in the underlying cause were listed.  At the time of the Veteran's death, service connection was in effect only for duodenal ulcer (rated as 20 percent disabling).

The appellant contends, in essence, that the Veteran's service-connected bilateral duodenal ulcer contributed to his breathing problems and led to eventual death due to pulmonary fibrosis.  She indicated that the Veteran suffered from symptoms of heartburn, indigestion, and reflux which her research demonstrated can be a contributing factor to pulmonary fibrosis.  In addition, the appellant contends that the Veteran was exposed to hazardous materials as an aviation structural equipment technician, which caused the onset of pulmonary fibrosis.

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that, notwithstanding the appellant's assertions, service connection for the cause of the Veteran's death is not warranted.

The Veteran's service records are completely negative for any findings or diagnoses of chronic respiratory disease, to include pulmonary fibrosis.  These records reflect that the Veteran worked as a welder for approximately 2 years prior to his entry into service.  A Medical Evaluation Board report reflects that he was discharged from service due to duodenal ulcer.

Following service, a July 1947 VA examination reflects that the respiratory system was normal.  A diagnosis of duodenal ulcer was indicated.

In March 1957, the Veteran was hospitalized with complaints of dizziness, vomiting, and tarry stools.  It was noted that he had been diagnosed with a duodenal ulcer since 1944.  After a physical examination and laboratory studies, diagnoses of duodenal ulcer with hemorrhage and chronic bronchitis were assigned.

A statement from the Veteran's treating private physician, Dr. B. reflects that he diagnosed the Veteran with pulmonary fibrosis in April 2007, and that he died approximately one month later.

During the appellant's March 2012 Board hearing, she expressed her belief that the Veteran's service-connected duodenal ulcer contributed to his death from pulmonary fibrosis.  She indicated that her research showed a relationship between gastroesophageal reflux disease (GERD) and pulmonary fibrosis; however, she had been unable to find a physician who would link the Veteran's pulmonary fibrosis to his service-connected duodenal ulcer.  While the Veteran had not been diagnosed with GERD, she testified that the Veteran frequently experienced symptoms of heartburn, indigestion, and reflux.  The appellant also reported that the Veteran's breathing difficulties began about a year prior to his diagnosis in April 2007.  

The appellant submitted a number of internet articles indicating that risk factors for pulmonary fibrosis include exposure to environmental pollutants, including gases, fumes, and hard metal dusts, and GERD.  One article notes that studies have shown that GERD may worsen or contribute to asthma, pulmonary fibrosis. 

In this case, there is simply no medical evidence linking the Veteran's cause of death to service.  Pulmonary fibrosis was not indicated in service or for many years thereafter, and there is no medical evidence of record linking pulmonary fibrosis to service or to service-connected duodenal ulcer.  In addition, there is not even a suggestion in the record that a disability of service origin caused or contributed substantially or materially to the Veteran's death.

The Board has also considered the internet articles submitted by the appellant regarding the relationship between exposure to hazardous materials, GERD, and pulmonary fibrosis.  While these articles clearly reflect that exposure to hazardous materials and GERD are risk factors for the development of pulmonary fibrosis, they are not specific to the Veteran.  Notwithstanding the fact that the medical evidence does not demonstrate that the Veteran was exposed to such materials during service or was ever diagnosed with GERD, the medical text evidence submitted by the appellant is general in nature, does not relate to or specifically discuss the Veteran's case, and is not accompanied by any medical opinion of a medical professional which supports the contentions which the appellant has raised in this case.  Thus, the Board concludes that this information is insufficient to establish the required medical nexus opinion.

As indicated, in addition to the medical and other objective evidence, the Board has considered the assertions advanced by the appellant, as well as those by her representative, on her behalf, in connection with the claim.  She has not alleged that the Veteran suffered from continuous pulmonary symptoms since service until his death.  To the extent that these assertions are being offered to establish that there existed a relationship between the Veteran's death and either service or a service-connected disability, such evidence must fail.  Medical matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the appellant nor her representative is competent to persuasively establish the required elements of the appellant's claim on the basis of lay assertions, alone.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  The lay assertions in this regard simply have no probative value.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


